DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-7 and 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There is no support in the elected embodiment of figures 3 and 4B for the claimed limitation of “an auxiliary capacitance line extending in the second direction, the auxiliary capacitance line including 

the semiconductor capacitance line section being included in a layer above the conductive film, and 
a metal capacitance line section that extends in the second direction and is a third section of the metal film, the semiconductor capacitance line section and the metal capacitance line section being disposed on each other, 
wherein the semiconductor capacitance line section includes a first uncovered portion that does not overlap the metal capacitance line section and has a first width extending in the first direction, 
the semiconductor drain section includes a second uncovered portion that does not overlap the metal drain section and has a second width extending in the first direction, and the first width equals to the second width”, as recited in claim 4.
There is no support in the elected embodiment of figures 3 and 4B for the claimed limitation of “a first section of a lower layer side metal film that is between the conductive film and the insulating film and the first section of the lower layer side metal film overlapping the second section of the conductive film”, as recited in claim 1, because the first section of the lower layer side metal film is located under the second section of the conductive film.




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1.	The claimed limitation of “an insulating film disposed in a layer above the conductive film 80d and formed to uncover the pixel electrode” and “a channel section that is a first section of a semiconductor film disposed on the insulating film and that is included in the thin film transistor”, as recited in claim 1 is unclear, because paragraph [0100] recites that “The first insulating film 10b3 is included in a layer upper than the transparent conductive film 10b1 and formed to expose the pixel electrode 21”, and paragraph [0077] recites that “The first insulating film 10b3 and the second insulating film 10b6…. are disposed between the semiconductor film 10b4 included in an upper layer and the first metal film 10b2 included in a lower layer to isolate them from each other”.
Furthermore, figure 4B depicts that insulating film 10b3 is under pixel electrode 21, and thus cannot expose the pixel electrode 21.  Figure 4A depicts that the semiconductor film 10b4 is disposed between the first insulating film 10b3 and the second insulating film 10b6.

3.	The claimed limitation of “a second section of the conductive film being isolated from the pixel electrode”, as recited in claim 1, is unclear for the following reason:
Claim 1 recites “a pixel electrode that is a first section of a conductive film”.  Therefore, it is unclear as to how one section of one layer is part of the pixel electrode and a second section of said layer is isolated from the pixel electrode.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 1, 4-7 and 11-12, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Matsukizono (2017/0363893).Regarding claim 1, Matsukizono teaches in figure 12 and related text a thin film transistor substrate including a thin film transistor, the thin film transistor substrate comprising: 
a substrate;
a pixel electrode 233 that is a first section of a conductive film disposed on the substrate; 
an insulating film 90 disposed in a layer above the conductive film 80d and formed to uncover the pixel electrode 233;
a channel section 20c that is a first section of a semiconductor film 20 disposed on the insulating film 90 (on a bottom surface thereof) and that is included in the thin film transistor (see e.g. figure 2); 
a source electrode 80s included in the thin film transistor, the source electrode 80s including a semiconductor source section 20s that is a second section of the semiconductor film and connected to one end of the channel section 20c and 
a metal source section 80s that is a first section of a metal film disposed in a layer above the semiconductor film, the semiconductor source section 20s and the metal source section 80s being disposed on each other; 
a drain electrode 80d included in the thin film transistor and including 
a semiconductor drain section 20d that is a third section of the semiconductor film and connected to another end of the channel section 20c and extends in a first direction, and 

a gate line 40 extending in a second direction (the horizontal direction) that is perpendicular to the first direction, the gate line including 
a second section of the conductive film being isolated from the pixel electrode, and 
a first section of a lower layer side metal film 231 that is between the conductive film 233 and the insulating film 90 and the first section of the lower layer side metal film 231 overlapping the second section of the conductive film 233.

Matsukizono does not explicitly state that the channel is disposed on the insulating film.
Matsukizono teaches in figure 2 and related text disposing the channel on the insulating film.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the insulating film 90, ILD layer 60, insulating layer 50 and insulating substrate 10 of the same material such as silicon oxide or silicon nitride in Matsukizono’s device, in order to simplify the processing steps of making the device.
Forming the above insulating layers as one insulating block renders the device comprising an insulating film disposed in a layer upper than the conductive film and formed to expose the pixel electrode, and wherein the channel is disposed on the insulating film, as required by the claim.

Regarding claim 4, Matsukizono teaches in figure 12 and related text an auxiliary capacitance line 230 (or the capacitance between semiconductor layer 20 and elements 231 or 233) extending in the second direction (the horizontal direction), the auxiliary capacitance line including 
a semiconductor capacitance line section that extends in the second direction and is a fourth section of the semiconductor film 20 overlapping a first portion of the first section of the conductive film via the insulating film 90,
the semiconductor capacitance line section 233 being included in a layer above the conductive film, and 
a metal capacitance line section (231 or 233 since a capacitance is formed between two conductive layers separated by an insulating layer) that extends in the second direction and is a third section of the metal film, the semiconductor capacitance line section 20 and the metal capacitance line section (231 or 233) being disposed on each other, 
wherein the semiconductor capacitance line section includes a first uncovered portion that does not overlap the metal capacitance line section 231 and has a first width extending in the first direction, 
the semiconductor drain section includes a second uncovered portion that does not overlap the metal drain section 231 and has a second width extending in the first direction.
Matsukizono does not teach that the first width equals to the second width.


Regarding claim 5, Matsukizono teaches in figure 12 and related text a source line 80 extending in the first direction and including a fifth section of the semiconductor film 20s extending in the first direction and including the second section of the semiconductor film, and a fourth section of the metal film, the fifth section of the semiconductor film and the fourth section of the metal film being disposed on each other on the insulating film, the source line being connected to the source electrode 80s, wherein the semiconductor capacitance line section includes at least two semiconductor capacitance line sections and the metal capacitance line section includes at least two metal capacitance line sections, and the auxiliary capacitance line further includes a source line crossing section that is disposed in a layer lower than the insulating film and below the source line, the source line crossing section is a third section of the conductive film and extends in the second direction to cross the source line, and the source line crossing section connects and the at least two metal capacitance line sections.

Regarding claim 6, Matsukizono teaches in figure 12 and related text a source line extending in the first direction and including a fifth section of the semiconductor film 20s and a fourth section of the metal film, the fifth section of the semiconductor film and the fourth section of the metal film being disposed on each other on the insulating film, the 

Regarding claim 7, Matsukizono teaches in figure 12 and related text that the insulating film 90 includes a hole in which the pixel electrode 233 is uncovered and includes a hole edge, the insulating film includes an overlapping portion that overlaps a second portion of the first section of the conductive film, the overlapping portion is adjacent to the hole edge, and the metal drain section 80d extends to the pixel electrode 233 while being in contact with a portion of the hole edge close to the gate line.

Regarding claim 11, Matsukizono teaches in figure 12 and related text that the substrate, the conductive film, the lower layer side metal film, the insulating film, the semiconductor film, the metal film are disposed on each other in this sequence from a lower side.

Regarding claim 12, Matsukizono teaches in figure 12 and related text that the auxiliary capacitance line extends parallel to the gate line and the pixel electrode 233 is between the auxiliary capacitance line and the gate line 40 in the first direction.


Response to Arguments
1. 	Applicants argue that “all features recited in amended claim 4 are supported by FIGS. 3 and 4B of the present application”.

1.	There is no support in the elected embodiment of figures 3 and 4B for the claimed limitations, as recited in claim 4, because said limitations are recited in the specification in paragraph [0097] with respect to the intermediate structure of the embodiment of figures 16.  The alleged uncovered portions provided by applicants in annotated figure 4B are not uncovered (see figure 16B for comparison).

2. 	Applicants argue that the claimed limitation as recited in claim 1 is clear, because “the annotated FIG. 4B of the present application provided above depicts that an insulating film is disposed in a layer above a conductive film, therefore, a first section of the conductive film, which is a pixel electrode, is under the insulating film. That is, the insulating film depicted on the left side of the annotated FIG. 4B (e.g., 10b3) and the insulating film depicted on the right side of the annotated FIG. 4B are included in a layer above the conductive film (e.g., 10b1). Applicant has amended independent claim 1 for clarification and to recite features related to such example implementation”. 

2.	Amended claim 1 does not clarify as to how “an insulating film disposed in a layer above the conductive film 80d and formed to uncover the pixel electrode” and “a channel section that is a first section of a semiconductor film disposed on the insulating film and that is included in the thin film transistor”, since figures 4A-4D contradict said the relative positions of the claimed elements.
Applicants are respectfully requested to map each element with one of figures 4A-4D of the present application.

3.	The rest of applicant’s arguments with respect to the claim(s) have been considered but are moot because of the new ground of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



-

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
11/13/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800